Exhibit 10.1

 

RUSH ENTERPRISES, INC. AMENDED AND RESTATED 2007 LONG-TERM INCENTIVE PLAN

 

FORM OF STOCK OPTION AGREEMENT

 

STOCK OPTION AGREEMENT (“Agreement”) dated as of the Grant Date (the “Grant
Date”) set forth on Schedule I hereto, between RUSH ENTERPRISES, INC., a Texas
corporation (the “Company”), and the employee of the Company or of a Subsidiary
identified on Schedule I hereto (the “Employee”).

 

On the Grant Date the Company granted to the Employee the option or options
hereinafter described pursuant to, and subject to and upon the terms and
conditions set forth in, the Rush Enterprises, Inc. 2007 Amended and Restated
Long-Term Incentive Plan, as amended from time to time (the “Plan”), and
promptly thereafter notified the Employee of the grant of such option or
options. Capitalized terms used but not defined in this Agreement have the
meanings ascribed to such terms in the Plan.

 

NOW, THEREFORE, in consideration of the mutual covenants hereinafter set forth
and for other good and valuable consideration, the parties hereto hereby agree
as follows:

 

1.     Grant of Option.

 

(a)     On the Grant Date, the Company irrevocably granted to the Employee, as a
matter of separate agreement and not in lieu of salary or any other compensation
for services, the right and option to purchase all or any part of the aggregate
number of Shares set forth on Schedule I hereto (herein, the “Option Shares”),
on the terms and conditions herein set forth.

 

(b)     To the extent set forth in Schedule I hereto, the right and option to
purchase the Option Shares are intended to be an ISO.  To the extent such right
and option to purchase the Option Shares is not identified on Schedule I hereto
as being intended to be an ISO, such right and option will be considered a
non-statutory option.  In addition, to the extent that a right and option to
purchase the Option Shares intended to be an ISO does not qualify as an ISO,
such right and option, to the extent that it does not so qualify, shall be
converted to a non-statutory option.

 

(c)     The ISOs and non-statutory stock options granted to the Employee
hereunder are each referred to as an “Option” and collectively referred to as
the “Options”.

 

2.     Terms.

 

(a)     Exercise Price.  The exercise price per Option Share subject to an
Option granted hereunder shall be the per share amount set forth in Schedule I
hereto for such Option (the “Exercise Price”).  With respect to any Option, the
Exercise Price shall not be less than the Fair Market Value per Share as of the
Grant Date.

 

(b)     Vesting.  Subject to the provisions of Section 4 of this Agreement and
the Plan, the Option or Options granted hereunder shall become vested and
exercisable as to the portions of the aggregate number of Option Shares covered
by such Option as set forth on Schedule I hereto on and after each of the
related dates during the term of such Option set forth on Schedule I hereto.

 

(c)     Term and Conditions of Exercise.  An Option granted hereunder shall be
exercisable in whole at any time or in part from time to time during the term of
such Option as to all or any of the Option Shares then purchasable under such
Option, but not as to less than the minimum number of Option Shares stated on
Schedule I hereto with respect to such Option (or the Option Shares then
purchasable under the Option if less than such minimum) at any one time;
provided that if there is a SAR (as defined in the Plan) outstanding which
relates to any of the shares purchasable under such Option, then the number of
shares so purchasable shall be reduced by the number of Option Shares in respect
of which the SAR has been exercised.

 

- 1 -

--------------------------------------------------------------------------------

 

 

The term of the Option or Options subject hereto shall be for the number of
years from the Grant Date set forth on Schedule I hereto with respect to such
Option or such shorter period of time as is described in Section 4.  In no event
shall the term of the Option exceed ten years from the Grant Date.

 

Except as provided in Section 4, an Option granted hereunder shall not be
exercisable unless the Employee shall, at the time of exercise, be an employee
of the Company or of a Subsidiary.  The holder of such Option shall have none of
the rights of a shareholder with respect to the Option Shares subject to such
Option until such Option Shares are transferred to the holder upon the exercise
of such Option.

 

3.     Restrictions on Transfer.  An Option granted hereunder shall not be
assignable or transferrable by the Employee except by will or by the laws of
descent and distribution, and subject to Section 4(a), such Option is
exercisable, during the Employee’s lifetime, only by the Employee.  The
designation of a beneficiary by the Employee shall not constitute a transfer. 
More particularly (but without limiting the generality of the foregoing), such
Option may not be assigned, transferred (except as aforesaid), pledged or
encumbered in any way (whether by operation of law or otherwise) and shall not
be subject to execution, attachment or similar process.  In the event of any
attempted assignment, transfer, pledge, encumbrance or other disposition of such
Option contrary to the provisions hereof, or the levy of any attachment or
similar process upon such Option, such Option shall be null and void and of no
further effect.

 

4.     Status of Option Upon Certain Events.  If the Employee’s employment shall
terminate prior to the complete exercise of an Option granted hereunder, then
such Option shall thereafter be exercisable solely to the extent provided in
paragraphs (a) through (c) of this Section 4; provided, however, that (i) such
Option may not be exercised after the scheduled expiration date and (ii) if the
Employee’s employment terminates for any reason other than as contemplated by
paragraphs (a) through (c) of this Section 4, the Option shall remain
exercisable for a period of 30 days following such termination (but in no event
shall such period extend beyond the scheduled expiration of such Option) at
which time such Option shall immediately terminate and be forfeited, but only
for the number of Option Shares for which such Option shall have vested as
provided on Schedule I hereto as of the date of such termination.

 

(a)     Death or Disability or Retirement.  If Employee’s employment terminates
due to his or her death, Disability or Retirement (defined as termination by the
Employee of the Employee’s employment relationship with the Company after 10
years of employment with the Company and attaining the age of 60), an Option
granted hereunder (unless previously terminated) may be exercised as follows: 
(i) in the case of Employee’s death, in full for the aggregate number of Option
Shares covered thereby by the legatee or legatees of such Option under the
Employee’s last will, or by the personal representatives or distributees of the
Employee, at any time within a period of one year after the Employee’s death,
but in no event after the expiration of such Option set forth in Section 2(c);
(ii) in the case of Disability, in full for the aggregate number of Option
Shares covered thereby by the Employee or by the personal representatives of the
Employee if the Employee is unable to act for himself or herself, at any time
within a period of one year after the Employee’s termination date, but in no
event after the expiration of such Option set forth in Section 2(c) herein; and
(iii) in the case of Retirement, for so long as the Employee does not become
employed by a “competitor” of the Company subsequent to such retirement, the
Option shall continue to vest pursuant to the Vesting Schedule set forth on
Schedule I hereto, but in no event after the expiration of the Option set forth
in Section 2(c) herein.  A determination as to whether the Employee has become
employed by a “competitor,” and the definition of “competitor,” shall be made by
the Committee in its sole discretion.  In the event Employee becomes employed by
a “competitor,” then the Option can be exercised within 90 days of the date such
employment occurs for the number of Option Shares for which such Option shall
have vested on such date.  If an ISO is exercised more than three months after
the Employee’s retirement and the Employee has not died or incurred a
Disability, such Option will be converted to a non-statutory option.

 

- 2 -

--------------------------------------------------------------------------------

 

 

(b)     Termination with Cause.  If the Employee’s employment with the Company
or a Subsidiary shall be terminated by the Company or such Subsidiary for
“cause” (as defined below) prior to the exercise of any part of the Option or
Options granted hereunder, then such Option or Options held by the Employee
shall immediately terminate and be forfeited unless the Committee, in its sole
discretion, shall otherwise determine.  For this purpose, “cause” means (i)
“cause” as defined in any employment, consulting or similar agreement with the
Company or an Affiliate to which the Employee is a party (an “Individual
Agreement”), or (ii) if there is no such Individual Agreement or if it does not
define “cause”: (A) the Employee’s plea of guilty or nolo contendere to, or
conviction for, the commission of a felony or a crime of moral turpitude; (B)
the Employee’s willful fraud, misappropriation, embezzlement, or material breach
of a fiduciary duty owed to the Company or a Subsidiary; (C) the Employee’s
violation of a written policy of the Company or a Subsidiary, which violation
causes material harm to the Company’s or Subsidiary’s business interests,
reputation or goodwill; (D) the Employee’s willful misconduct or gross or
willful neglect in the performance of his or her duties on behalf of the Company
or Subsidiary (other than as a result of the Employee’s incapacity due to
physical or mental illness or injury); (E) the Employee’s material breach of any
written agreement between the Employee and the Company or any Subsidiary; (F)
the Employee’s breach of any nondisclosure, non-solicitation or noncompetition
obligation owed to the Company or any Subsidiary; (G) the Employee’s refusal or
willful failure to substantially perform his or her duties on behalf of the
Company and its Subsidiaries; or (E) any other action by the Employee that
materially harms the business interests, reputation, or goodwill of the Company
or any Subsidiary. The determination by the Committee as to whether “cause”
exists shall be final, conclusive and binding on the Employee.

 

(c)     Change in Employment.  The Option or Options granted hereunder shall not
be affected by any change of employment (or by any temporary leave of absence
approved by the Committee or by the Board itself), so long as the Employee
continues to be in the employ of the Company or of a Subsidiary.

 

5.     Adjustments.  The Employee acknowledges that the Option is subject to
modification and termination in certain events as provided in this Agreement and
Sections 4.3 and 15 of the Plan. Upon the occurrence of an event described in
Section 4.3 or Section 15 of the Plan, any and all new, substituted or
additional securities or other property to which a holder of a Share issuable in
settlement of the Option would be entitled shall be immediately subject to the
Agreement and included within the meaning of the term “Shares” for all purposes
of the Option. The Employee shall be notified of such adjustments and such
adjustments shall be binding upon the Company and the Employee.

 

- 3 -

--------------------------------------------------------------------------------

 

 

6.     Payment; Method of Exercise. Payment of the purchase price of the Option
Shares subject to an Option granted hereunder may be made (i) in any combination
of cash or whole Shares already owned by the Employee or (ii) in Shares withheld
by the Company from the Option Shares otherwise issuable to the Employee as a
result of the exercise of such Option (“cashless exercise”).  Subject to the
terms and conditions of this Agreement, such Option may be exercised by
execution and delivery of a written notice of exercise (the “Notice of
Exercise”) in the form authorized by the Company, which may be electronic or
written.  Such notice shall (a) state the election to exercise such Option, the
number of Option Shares in respect of which it is being exercised and the manner
of payment for such Option Shares and (b) be signed (or digitally signed or
authenticated) by the person or persons so exercising such Option and, in the
event such Option is being exercised pursuant to Section 4 by any person or
persons other than the Employee, accompanied by appropriate proof of the right
of such person or persons to exercise such Option.  If the Option being
exercised is an ISO and non-statutory options have also been granted to the
Employee hereunder, such notice shall also identify whether the Option being
exercised is an ISO and, if so, the number of Option Shares to be purchased
pursuant to such exercise.  Such notice shall either (i) elect cashless exercise
or be accompanied by payment of the full purchase price of such Option Shares,
in which event the Company shall issue to or on behalf of the Employee (or any
other person or persons exercising the Option) the purchased Shares, or (ii) fix
a date (not more than 10 business days from the date of such notice) for the
payment of the full purchase price of such Option Shares at the Company’s
principal office, against delivery of the purchased Shares.  Cash payments of
the purchase price shall, in case of clause (i) or (ii) above, be made by cash
or check payable to the order of the Company.  Share payments (valued at Fair
Market Value on the date of exercise, as determined by the Committee), shall be
made by delivery of stock certificates in negotiable form.  All cash and Share
payments shall, in either case, be delivered to the Company at its principal
office, attention of the Secretary.  Shares withheld pursuant to a cashless
exercise election shall be valued at Fair Market Value on the date of exercise,
as determined by the Committee.  If certificates representing Shares are used to
pay all or part of the purchase price of an Option granted hereunder, a
replacement certificate shall be delivered by the Company representing the
number of Shares delivered but not so used, and an additional certificate shall
be delivered representing the additional Shares to which the holder of such
Option is entitled as a result of the exercise of such Option.  As soon as
practical after the exercise date, the Company shall issue to or on behalf of
the Employee (or any other person or persons exercising the Option) the
purchased Shares (in certificated form or as evidenced by an appropriate entry
on the books of the Company or a duly authorized transfer agent of the Company),
subject to the appropriate legends and/or stop transfer instructions.  All
Shares issued as provided herein will be fully paid and nonassessable.

 

7.     Administration.  The Committee shall have the power to interpret the Plan
and this Agreement, and to adopt such rules for the administration,
interpretation and application of the Plan as are consistent therewith and to
interpret or revoke any such rules.  All actions taken and all interpretations
and determinations made by the Committee shall be final and binding upon the
Employee, the Company and all other interested persons.

 

8.     Tax Withholding and Advice.

 

(a)     In General.  The Employee acknowledges that, regardless of any action
taken by the Company, the ultimate liability for all income tax, social
insurance, payroll tax, fringe benefits tax, payment on account or other
tax-related items related to the Employee’s participation in the Plan and
legally applicable to the Employee or deemed by the Company in its discretion to
be an appropriate charge to the Employee even if legally applicable to the
Company (“Tax-Related Items”), is and remains the Employee’s responsibility and
may exceed the amount actually withheld by the Company.  The Employee further
acknowledges that the Company (i) makes no representations or undertakings
regarding the treatment of any Tax-Related Items in connection with any aspect
of an Option, including, but not limited to, the grant, vesting or exercise of
an Option, the subsequent sale of shares of Common Stock acquired pursuant to
such exercise and the receipt of any dividends; and (ii) do not commit to and
are under no obligation to structure the terms of the grant or any aspect of an
Option to reduce or eliminate the Employee’s liability for Tax-Related Items or
achieve any particular tax result.  Further, if the Employee is subject to
Tax-Related Items in more than one jurisdiction between the Grant Date and the
date of any relevant taxable or tax withholding event, as applicable, the
Employee acknowledges that the Company may be required to withhold or account
for Tax-Related Items in more than one jurisdiction.

 

- 4 -

--------------------------------------------------------------------------------

 

 

(b)     Withholding of Taxes.  Prior to the relevant taxable or tax withholding
event, as applicable, the Employee agrees to make adequate arrangements
satisfactory to the Company to satisfy all Tax-Related Items.  In this regard,
the Employee authorizes the Company, or its agents, at their discretion, to
satisfy the obligations with regard to all Tax-Related Items by one or a
combination of the following:

 

(i)     withholding from the Employee’s wages or other cash compensation paid to
the Employee by the Company;

 

(ii)     Withholding a number of whole Shares otherwise deliverable to the
Employee upon exercise of the Option having a Fair Market Value equal to the
Tax-Related Items obligations, as determined by the Company as of the date on
which the Tax-Related Items obligations arise;

 

(iii)     withholding from the proceeds of the sale of Shares acquired upon
exercise of the Option, either through a voluntary sale or through a mandatory
sale arranged by the Company (on the Employee’s behalf pursuant to this
authorization) without further consent; or

 

(iv)     direct payment from the Employee.

 

Depending on the withholding method, the Company may withhold or account for
Tax-Related Items by considering applicable minimum statutory withholding
amounts or other applicable withholding rates, including maximum applicable
rates, in which case the Employee will receive a refund of any over-withheld
amount in cash and will have no entitlement to the Share equivalent.  If the
obligation for Tax-Related Items is satisfied by withholding in Shares, for tax
purposes, the Employee is deemed to have been issued the full number of Shares
subject to the exercised Option, notwithstanding that a number of the Shares are
held back solely for the purpose of paying the Tax-Related Items.

 

(c)     Tax Advice.  The Employee represents, warrants and acknowledges that the
Company has made no warranties or representations to the Employee with respect
to the income tax, social contributions or other tax consequences of the
transactions contemplated by this Award Agreement, and the Employee is in no
manner relying on the Company or the Company’s representatives for an assessment
of such tax consequences.  THE Employee UNDERSTANDS THAT THE TAX AND SOCIAL
SECURITY LAWS AND REGULATIONS ARE SUBJECT TO CHANGE.  THE Employee IS HEREBY
ADVISED TO CONSULT WITH HIS OR HER OWN PERSONAL TAX, LEGAL AND FINANCIAL
ADVISORS REGARDING THE PARTICIPANT’S PARTICIPATION IN THE PLAN BEFORE TAKING ANY
ACTION RELATED TO THE PLAN. NOTHING STATED HEREIN IS INTENDED OR WRITTEN TO BE
USED, AND CANNOT BE USED, FOR THE PURPOSE OF AVOIDING TAXPAYER PENALTIES.

 

9.     Reserves, Etc.  Shares delivered upon the exercise of an Option granted
hereunder shall, in the discretion of the Board or the Committee, be either
Shares heretofore or hereafter authorized and then unissued, or previously
issued Shares heretofore or hereafter acquired through purchase in the open
market or otherwise, or some of each.  The Company shall be under no obligation
to reserve or to retain in its treasury any particular number of Shares at any
time, and no particular Shares, whether unissued or held as treasury Shares,
shall be identified as those covered by an Option granted hereunder.

 

10.     No Right to Continued Employment.  Nothing in this Agreement or in the
Plan shall confer upon the Employee any right to continue in the employ of the
Company or shall interfere with or restrict in any way the rights of the
Company, which are hereby expressly reserved, to discharge the Employee at any
time for any reason whatsoever, with or without cause and with or without
notice.

 

- 5 -

--------------------------------------------------------------------------------

 

 

11.     Restrictions on Exercise of the Option and Issuance of Shares. The
exercise of the Option and issuance of Shares upon such exercise shall be
subject to compliance with all applicable requirements of U.S. federal, state or
foreign law with respect to such securities. No Shares may be issued hereunder
if the issuance of such Shares would constitute a violation of any applicable
U.S. federal, state or foreign securities laws or other laws or regulations or
the requirements of any stock exchange or market system upon which the Shares
may then be listed. The inability of the Company to obtain from any regulatory
body having jurisdiction the authority, if any, deemed by the Company’s legal
counsel to be necessary to the lawful issuance of any Shares subject to the
Option shall relieve the Company of any liability in respect of the failure to
issue such Shares as to which such requisite authority shall not have been
obtained. As a condition to the exercise of the Option, the Company may require
the Employee to satisfy any qualifications that may be necessary or appropriate,
to evidence compliance with any applicable law or regulation and to make any
representation or warranty with respect thereto as may be requested by the
Company. Further, regardless of whether the transfer or issuance of the Shares
to be issued pursuant to the Option has been registered under the Securities Act
or has been registered or qualified under the securities laws of any State, the
Company may impose additional restrictions upon the sale, pledge, or other
transfer of the Shares (including the placement of appropriate legends on stock
certificates and the issuance of stop-transfer instructions to the Company’s
transfer agent) if, in the judgment of the Company and the Company’s counsel,
such restrictions are necessary in order to achieve compliance with the
provisions of the Securities Act, the securities laws of any State, or any other
law.

 

12.     Entire Agreement; Amendment.  This Agreement together with the Plan
constitutes the entire agreement between the parties with respect to the subject
matter hereof.  Any term or provision of this Agreement may be waived at any
time by the party which is entitled to the benefits thereof, except that any
waiver of any term or condition of this Agreement must be in writing.

 

The Committee shall have the authority to amend this Agreement to include any
provision which, at the time of such amendment, is authorized under the terms of
the Plan; however, an Option granted hereunder may not be revoked or altered in
a manner unfavorable to the holder without the written consent of the holder.

 

13.     Governing Law.  The laws of the State of Texas shall govern the
interpretation, validity and performance of the terms of this Agreement
regardless of the law that might be applied under principles of conflict of
laws. For purposes of litigating any dispute that arises under this grant or
this Award the parties hereby submit to and consent to the jurisdiction of the
State of Texas.

 

14.     Mandatory Mediation and Arbitration Procedure. By execution of this
Agreement and acceptance of this Award, which is a voluntary benefit provided to
the Employee by the Company, the Employee waives the Employee’s right to a jury
trial in state or federal court and agrees that disputes arising under this
Agreement must first be submitted for non-binding mediation before a neutral
third party. If a dispute remains unresolved at the conclusion of the mediation
process, either party may submit the dispute for resolution by final binding
arbitration. The arbitrator shall have the authority to allow for appropriate
discovery and exchange of information prior to a hearing, including (but not
limited to) production of documents, information requests, depositions, and
subpoenas. By execution of this Agreement, however, the Employee does not waive
the Employee’s right to any normally available remedies the Employee may have in
connection with any claim the Employee may bring against the Company, as an
arbitrator can award any normal remedies the Employee could get in a court
proceeding. By execution of this Agreement, the Employee represents that, to the
extent the Employee considered necessary, the Employee has sought, at the
Employee’s own expense, counsel regarding the terms of this Agreement and the
waiver contemplated in this Section 14. If this arbitration provision is found
inapplicable, then either party may file suit and each party agrees that any
suit, action, or proceeding arising out of or relating to this Agreement shall
be brought in the United States District Court for the Western District of Texas
(or should such court lack jurisdiction to hear such action, suit or proceeding,
in a Texas State court in Bexar County, Texas) and that the parties shall submit
to the jurisdiction of such court. The parties irrevocably waive, to the fullest
extent permitted by law, any objection a party may have to the laying of venue
for any such suit, action or proceeding brought in such court. THE PARTIES ALSO
EXPRESSLY WAIVE ANY RIGHT THEY HAVE OR MAY HAVE TO A JURY TRIAL OF ANY SUCH
SUIT, ACTION OR PROCEEDING.

 

15.     Further Instruments and Imposition of Other Requirements. The parties
agree to execute such further instruments and to take such further action as may
be reasonably necessary to carry out the purposes and intent of this Agreement.
The Company reserves the right to impose other requirements on the Employee’s
participation in the Plan, on the Option and on any Shares acquired under the
Plan, to the extent the Company determines it is necessary or advisable in order
to comply with local law or facilitate the administration of the Plan.

 

- 6 -

--------------------------------------------------------------------------------

 

 

16.     Successors.  This Agreement shall be binding upon and inure to the
benefit of the successors, assigns and heirs of the respective parties.

 

17.     Acceleration of Retirement Eligibility.  Notwithstanding the terms of
Section 4(a), the Committee in its sole discretion may at any time accelerate
the date an Employee is eligible to Retire.

 

18.     Notices.  All notices or other communications made or given in
connection with this Agreement shall be in writing and shall be deemed to have
been duly given when delivered or mailed by registered or certified mail, return
receipt requested, to those listed below at their following respective addresses
or at such other address as each may specify by notice to the others:

 

To the Employee:

 

As set forth in Schedule I

 

To the Company:

 

Rush Enterprises, Inc.

555 IH-35 South, Suite 500

New Braunfels, TX 78130

Attn: Compensation Committee

 

19.     Authorization to Release Necessary Personal Information.

 

The Employee hereby explicitly and unambiguously consents to the collection, use
and transfer, in electronic or other form, of the Employee’s personal data as
described in this Agreement and any other Option grant materials (“Data”) by and
among, as applicable, the Company and its Subsidiaries for the exclusive purpose
of implementing, administering and managing the Employee’s participation in the
Plan.

 

The Employee understands that the Company may hold certain personal information
about the Employee, including, but not limited to, the Employee’s name, home
address and telephone number, date of birth, social insurance number or other
identification number, salary, nationality, job title, any Shares or
directorships held in the Company, details of all Options or any other
entitlement to Shares awarded, canceled, exercised, vested, unvested or
outstanding in the Employee’s favor, for the exclusive purpose of implementing,
administering and managing the Plan.

 

20.     Waiver.  The failure of a party to insist upon strict adherence to any
term of this Agreement on any occasion shall not be considered a waiver thereof
or deprive that party of the right thereafter to insist upon strict adherence to
that term or any other term of this Agreement.

 

21.     Compliance.

 

(a)     Conformity to Securities Laws. The Employee acknowledges that the Plan
and this Agreement are intended to conform to the extent necessary with all
provisions of the Securities Act and the Exchange Act and any and all
regulations and rules promulgated by the Securities and Exchange Commission
thereunder, and State securities laws and regulations. Notwithstanding anything
herein to the contrary, the Plan shall be administered, and the Option is
granted and may be exercised, only in such a manner as to conform to such laws,
rules and regulations. To the extent permitted by applicable law, the Plan and
this Award Agreement shall be deemed amended to the extent necessary to conform
to such laws, rules and regulations.

 

- 7 -

--------------------------------------------------------------------------------

 

 

(b)     Section 409A. Notwithstanding any other provision of the Plan, this
Agreement, and the Plan shall be interpreted in accordance with, and incorporate
the terms and conditions required by, Section 409A of the Code (with any
Department of Treasury regulations and other interpretive guidance issued
thereunder, including without limitation any such regulations or other guidance
that may be issued after the date hereof (“Section 409A”)). The Company reserves
the right, to the extent the Company deems necessary or advisable in its sole
discretion, to unilaterally amend or modify the Plan or this Agreement or adopt
other policies and procedures (including amendments, policies and procedures
with retroactive effect), or take any other actions, including amendments or
actions that would result in a reduction in benefits payable under the Option,
as the Committee determines are necessary or appropriate to ensure that this
Option qualifies for exemption from, or complies with the requirements of,
Section 409A or mitigate any additional tax, interest and/or penalties or other
adverse tax consequences that may apply under Section 409A; provided, however,
that the Company makes no representation that the Option will be exempt from, or
will comply with, Section 409A, and makes no undertakings to preclude Section
409A from applying to the Option or to ensure that it complies with Section
409A.

 

(c)     Limitations Applicable to Section 16 Persons.  Notwithstanding any other
provision of the Plan or this Agreement, if the Employee is subject to
Section 16 of the Exchange Act, the Plan and this Agreement shall be subject to
any additional limitations set forth in any applicable exemptive rule under
Section 16 of the Exchange Act (including any amendment to Rule 16b-3 of the
Exchange Act) that are requirements for the application of such exemptive rule. 
To the extent permitted by applicable law, this Agreement shall be deemed
amended to the extent necessary to conform to such applicable exemptive rule.

 

22.     Construction.  Titles are provided herein for convenience only and are
not to serve as a basis for interpretation on construction of the Agreement. 
The singular form shall include the plural, when the context so indicates.  In
the event of an inconsistency between the terms of this Agreement and the terms
of Schedule I hereto, the terms of Schedule I shall prevail.  In the event of an
inconsistency between the terms of this Agreement (including Schedule I) and the
terms of the Plan, the terms of the Plan shall prevail.

 

23.     Clawback/Recovery. The Options and the Shares issuable upon the exercise
of the Option shall be subject to the Clawback/Recovery provisions contained in
Section 14.13 of the Plan.

 

24.     Electronic Delivery. The Company may, in its sole discretion, decide to
deliver any documents related to current or future participation in the Plan by
electronic means. The Employee hereby consents to receive such documents by
electronic delivery and agrees to participate in the Plan through an online or
electronic system established and maintained by the Company or a third party
designated by the Company.

 

{Signature Page Follows.}

 

- 8 -

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the Company has caused this Agreement to be duly executed by
its officer thereunto duly authorized, and the Employee has hereunto set his or
her signature, all as of the Grant Date.

 

RUSH ENTERPRISES, INC.

 

EMPLOYEE

         

By:

 

 

By:

 

         

Print Name:

 W.M. “Rusty” Rush

 

Print Name:

 .

         

Title:

 Chief Executive Officer and President

 

 

 

 

- 9 -